Citation Nr: 1630994	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable initial disability rating for right carpal tunnel syndrome, to include right hand nerve entrapment, traumatic neuropathy of the right arm and hand, and tremors of the right upper extremity status post electrocution.

3.  Entitlement to a compensable initial disability rating for migraine headaches.

4.  Entitlement to service connection for chronic angioedema of the hands and feet.

5.  Entitlement to service connection for reflex sympathetic dystrophy. 


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2015 statement in support of the appeal, the Veteran's representative requested that the RO review the appeal again prior to releasing it to the Board as new evidence had been submitted since the 2010 statement of the case.  The Veteran's representative correctly points out that relevant evidence has been submitted since the last SOC and no supplemental SOC has been issued.  As such, the claims must be remanded so that they can be readjudicated by the RO.  38 C.F.R. § 19.37 (2015).

In addition, in her November 2010 VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing regarding the issues on appeal.  See 38 C.F.R. § 20.700 (2015).  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claims on appeal, and as Travel Board hearings are scheduled by the RO, remand of the claims is necessary.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims on appeal.  

2.  Then, if any benefit sought on appeal is not granted in full, schedule the Veteran for a Travel Board hearing at the local RO, in accordance with her request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




